Citation Nr: 0906530	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for non-
Hodgkin's lymphoma for the period from May 11, 2003, to 
December 4, 2006.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for non-Hodgkin's lymphoma, 
effective May 11, 2003.  An April 2007 supplemental statement 
of the case increased the rating to 100 percent disabling, 
effective January 12, 2007.  A February 2008 supplemental 
statement of the case continued the 100 percent rating, but 
changed the effective date to December 5, 2006. 

As 100 percent is the maximum schedular rating, the Board 
finds that the appeal for a higher rating has been satisfied 
as of December 5, 2006.  However, as the Veteran had less 
than the maximum available rating from May 11, 2003, to 
December 4, 2006, the Board finds that grant does not 
represent a total grant of benefits sought on appeal, and the 
claim for an increase for the period from May 11, 2003, to 
December 4, 2006, remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

For the period from May 11, 2003, to December 4, 2006, the 
Veteran's non-Hodgkin's lymphoma, while in remission, was 
manifested by subjective complaints of mild epigastric 
distress including heartburn and trouble eating certain 
foods, and circulatory complaints including fatigue, 
lethargy, pain, and swelling of the joints.  There are no 
objective clinical findings of characteristic mild 
circulatory symptoms after meals, material weight loss, 
vomiting, nausea, or diarrhea. 


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for 
postgastrectomy syndrome, as a residual of service-connected 
non-Hodgkin's lymphoma, for the period from May 11, 2003, to 
December 4, 2006, have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, DCs 7715, 7308 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period from May 11, 2003, to December 4, 2006, the 
Veteran's non-Hodgkin's lymphoma has been rated as 0 percent 
disabling under  Diagnostic Code 7715, based upon medical 
evidence that his non-Hodgkin's lymphoma was in remission.  
The Veteran has since been assigned a 100 percent rating, 
effective December 5, 2006, when he first reported symptoms 
that were subsequently diagnosed as a recurrence of lymphoma.  
A 100 percent rating is the maximum available under the 
rating criteria.  The Veteran cannot be awarded more than 100 
percent under the scheduler criteria at any given time.  
38 C.F.R. § 4.130.  Therefore, the Board will limit its 
analysis to whether the Veteran is entitled to an initial 
compensable rating based on the residuals of his non-
Hodgkin's lymphoma for the period from May 11, 2003, to 
December 4, 2006, when his non-Hodgkin's lymphoma was in 
remission. 

Diagnostic Code 7715 of the VA Schedule for Rating 
Disabilities provides a 100 percent schedular rating for non-
Hodgkin's lymphoma while the disease is active or during a 
treatment phase.  That diagnostic code provides that the 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, the disorder is to be rated 
on the basis of residuals.  38 C.F.R. § 4.117, Diagnostic 
Code 7715, Note 1 (2008).

In his appeal, the Veteran contends that although his non-
Hodgkin's lymphoma was in remission from May 11, 2003, to 
December 4, 2006, his physical health suffered during that 
time as a result of the disease.  He contends that as a 
result of the disease and resulting gastrectomy and 
chemotherapy, he suffers from acid reflux, heart burn, and 
trouble eating certain food, as well as experiencing daily 
fatigue, lethargy, poor circulation, weak bones, 
irritability, and memory loss.  

Although the Veteran has not been diagnosed with 
postgastrectomy syndrome, he underwent a gastrectomy as part 
of his treatment for his service-connected non-Hodgkin's 
lymphoma and demonstrated residual symptoms related to the 
gastrectomy.  Additionally, while the Veteran has not been 
diagnosed with chronic fatigue syndrome, he has contended 
that he feels fatigued and lethargic on a daily basis, and is 
unable to stay awake throughout the day.  Therefore, the 
Board finds that, as there are no other diagnostic codes that 
pertain specifically to the veteran's symptoms, and the Board 
can identify no more appropriate diagnostic codes under which 
to rate the Veteran's symptoms, his current symptoms will be 
rated by analogy to those diagnostic codes.  38 C.F.R. § 4.20 
(2008).  Therefore the Board finds that the Veteran's 
residual symptoms, when rated by analogy, warrant 
consideration under DC 7308, which pertains to 
postgastrectomy syndrome, and DC 6354, which pertains to 
chronic fatigue syndrome.  38 C.F.R. § 4.114, 4.117, DC's 
6354, 7308 (2008).  

Under Diagnostic Code 7308, a 20 percent rating is warranted 
for mild postgastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  A 40 percent 
rating is warranted for moderate postgastrectomy syndrome 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent rating is assigned 
for severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, DC 7308.

Clinical oncology records reflect that in 1985, the Veteran 
was first diagnosed with lymphoma, mixed-cell type, which was 
treated and went into remission.  In 1992, he was diagnosed 
with gastric lymphoma and underwent a partial gastrectomy, as 
well as chemotherapy.  The Veteran had a third recurrence of 
lymphoma that was follicular, small cell type, in 1995, which 
was treated with Fludarabine.  He had a secondary occurrence 
of this same type of lymphoma in August 2000, and was again 
treated with Fludarabine.  His lymphoma went into remission 
beginning in January 2001. 

On November 2004 VA examination, the Veteran reported that, 
as a result of stomach pain in the mid-80's, he underwent a 
laparotomy and it was discovered that he had gastric 
lymphoma.  He then had two-thirds of his stomach removed and 
was placed on chemotherapy.  As a side effect to the 
chemotherapy, he experienced nausea, vomiting, and hair loss, 
but had no permanent side effects.  He reported that he 
continued to have periodic cancer screenings, and that his 
last cancer screening in October 2004 was found to be normal.  
He denied experiencing any night sweats, fatigue, headache, 
chest or abdominal pain, anorexia, or any other residual 
symptoms at the time of the VA examination.  He reported that 
he took medication for hyperlipidemia.  Physical examination 
was found to be within normal limits.  An IV port was noted 
to be located in the subcutaneous tissue of the left upper 
chest wall.  The scars associated with the port were found to 
be flesh colored and non-tender.  The examiner's assessment 
was a past history of nodular follicular, lymphoma, large 
cell gastric lymphoma, and nodular lymphoma of the mixed cell 
type with no evidence of recurrence since 2001.

Private medical records dated from May 2003 to December 2006 
demonstrate that the Veteran received periodic cancer 
screening and cat scans every few months.  On 
gastroenterology examination in March 2003, the Veteran 
reported that he had heartburn when he ate certain foods.  He 
denied weight loss or gain, loss of appetite, or excessive 
fatigue.  He denied nausea, vomiting, diarrhea, constipation, 
or abdominal pain.  In June 2004, the Veteran became ill and 
reported that he lost 20 pounds within the previous three 
months.  He reported experiencing fevers and night sweats.  
On physical examination, there was some swelling on the left 
parotid gland.  The physician was concerned that these signs 
and symptoms indicated a recurrence of lymphoma.  However, a 
CAT scan revealed no intracranial masses or acute hemorrhage, 
and the Veteran was diagnosed with severe pansinusitis.  
Until the Veteran's lymphoma recurred in December 2006, there 
are no further records evidencing residual symptomology.  
Laboratory testing throughout the period revealed no evidence 
of anemia.  

In August 2006 testimony before a Decision Review Officer, 
the veteran stated that as a result of the partial 
gastrectomy, he continued to experience indigestion and heart 
burn, as well as trouble eating certain foods.  He stated 
that he generally felt his daily life to be "monotonous" 
due to his physical health and felt "bad" that he had to 
continue to deal with the ongoing possibility of a recurrence 
of lymphoma.  Additionally, in his formal appeal, the Veteran 
asserted that he had poor circulation and often felt weak.  
He had trouble maintaining energy and often felt fatigued and 
lethargic.  He asserted that he retired from his job because 
the 8-hour day was too stressful to his physical health.  

Because the Veteran underwent a gastrectomy due to a 
recurrence of lymphoma, and as the Veteran has contended on 
multiple occasions that he suffers from heartburn, 
indigestion, and mild circulatory problems, and resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran is entitled to a 20 percent rating for 
postgastrectomy syndrome for the period prior to the award of 
the 100 percent schedular rating.

The Veteran is competent to report experiencing symptoms, as 
the perception of heartburn, indigestion, and poor 
circulation comes to him through his senses.  Further, as he 
has reported experiencing such symptoms since he underwent a 
gastrectomy prior to filing his claim, the Board finds that 
he is entitled to a 20 percent rating for postgastrectomy 
syndrome, effective May 11, 2003, until December 4, 2006.  
Layno v. Brown, 6 Vet. App. 465 (1994).  In addressing 
whether he is entitled to a rating higher than 20 percent, 
the Board finds that he is not, as there is a lack of 
clinical evidence to suggest that the Veteran experienced 
diarrhea, weight loss with malnutrition or anemia, or 
characteristic mild circulatory problems after meals.  
Specifically, the evidence does not show malnutrition or 
anemia.  Therefore, a rating higher than 20 percent for post-
gastrectomy syndrome would not be warranted.

For the purpose of evaluating conditions of the digestive 
system, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term a "minor 
weight loss" means weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  Concerning 
the Veteran's June 2004 weight loss, when he dropped from 200 
pounds to 183 pounds, the Board finds that, although that 
amount of weight loss is significant, it is not 20 percent of 
the Veteran's baseline weight, and therefore does not meet 
the criteria for substantial weight loss to warrant a higher 
40 percent rating. 

Turning to DC 6354, which pertains to chronic fatigue 
syndrome, a 10 percent disability rating is warranted for 
chronic fatigue syndrome that is manifested by debilitating 
fatigue, cognitive impairments, or other impairments such as 
inability to concentrate, forgetfulness, confusion, or a 
combination of other signs and symptoms, which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year.  A 20 percent 
disability rating is warranted when the manifestations of 
chronic fatigue syndrome are nearly constant and restrict 
routine daily activities by less than 25 percent of the pre-
illness level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  38 C.F.R. § 4.88b, DC 6354.  For the 
purpose of evaluating this disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, DC 6354.

The Veteran contends that he feels fatigued and lethargic on 
a daily basis, with a low energy level.  He stated that he 
retired from his job due to the stress on his body and 
because he felt "strained" of energy.  He stated that his 
bones were weak.  He complained of poor circulation due to 
repeated chemotherapy.  In addition to the physical 
complaints, he stated that he felt disoriented and had a poor 
memory on a daily basis, which he felt resulted from 
chemotherapy treatment.  However, while the Veteran has 
reported that he often felt fatigued, weak, disoriented, and 
lethargic, there is no objective clinical evidence that, from 
the period between May 11, 2003 and December 4, 2006, such 
symptoms resulted in periods of incapacitation requiring bed 
rest and treatment by a physician, and therefore the Board 
finds that a rating under DC 6354 is not warranted.  

The Board has carefully reviewed the post-service medical 
records for the period between May 11, 2003, and December 4, 
2006, and finds no other residual symptomology that warrants 
assignment of a rating under any separate diagnostic code. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
residuals associated with non-Hodgkin's' lymphoma.  The 
evidence does not show that the Veteran's residuals of his 
non-Hodgkin's lymphoma from May 11, 2003 to December 4, 2006, 
were productive of marked interference with employment which 
would be exceptional for that envisioned by the rating 
schedule at the Veteran's current rating nor does the 
evidence show frequent hospitalization related to the 
Veteran's non-Hodgkin's lymphoma or residuals for that time 
period.  Therefore, the Board finds that referral for 
assignment of an extraschedular rating for this disability is 
not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds 
that the weight of the credible evidence demonstrates that 
from May 11, 2003, when service connection became effective, 
to December 4, 2006, when the Veteran was awarded a 100 
percent rating, his non-Hodgkin's lymphoma had residual 
symptoms that were continuously 20 percent disabling under DC 
7308.  The Board has resolved all reasonable doubt in favor 
of the Veteran in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, July 2004, 
August 2005, and October 2007; a rating decision in January 
2005; a statement of the case in April 2005; and supplemental 
statements of the case in April 2007 and February 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to an initial rating of 20 percent under DC 7308 
for post-gastrectomy syndrome as a  residual of non-Hodgkin's 
lymphoma for the period from May 11, 2003, to December 4, 
2006, is granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

